Case: 20-40391     Document: 00515974971         Page: 1     Date Filed: 08/11/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 August 11, 2021
                                  No. 20-40391
                                                                  Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Branon Romez Ware,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                           USDC No. 6:18-CR-37-12


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Branon Romez Ware challenges his conviction for possession with
   intent to distribute methamphetamine near a playground in violation of 21
   U.S.C. §§ 841(a)(1) and 860(a). For the first time on appeal, he argues that
   the district court erred in accepting his guilty plea because there was an


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40391      Document: 00515974971           Page: 2     Date Filed: 08/11/2021




                                     No. 20-40391


   inadequate factual basis showing that his offense occurred near a playground
   as that term is defined in § 860(e)(1).
          Ware did not object to the lack of a factual basis for his plea in the
   district court, so his claim is reviewed for plain error. United States v. Ortiz,
   927 F.3d 868, 872 (5th Cir. 2019) (“Absent a defendant’s objection in the
   district court, this court reviews the factual basis of a guilty plea for plain
   error.”). To meet the four prongs of plain error, Ware must show (1) the
   district court erred in accepting his guilty plea without a factual basis; (2) the
   error was plain; (3) there is a reasonable probability that but for the error, he
   would not have pleaded guilty; and (4) the error seriously affects the fairness,
   integrity or public reputation of the proceedings. United States v. Sanchez-
   Hernandez, 931 F.3d 408, 410 (5th Cir. 2019).
          Ware cannot meet any of these requirements. He signed a factual basis
   that provided: “I agree and stipulate that this transaction took place within
   1000 feet of the real property comprising Herschell Beck Municipal Park, a
   public park containing a playground.” That matches the “playground”
   element found in § 860(a), and therefore, the district court did not err. Even
   if the district court did err, any error was not plain because Ware cites no
   legal authority to show that a factual basis must include the definition of a
   “playground” in § 860(e)(1)—nor does Ware contest that Herschell Beck
   Municipal Park’s playground in fact satisfies that definition. And in all
   events, Ware has not shown that there is a “reasonable probability that, but
   for the error, he would not have entered the plea.” United States v. Jones, 969
   F.3d 192, 199 (5th Cir. 2020) (quoting United States v. Dominguez Benitez,
   542 U.S. 74, 83 (2004)). These failures preclude a finding of plain error. See
   id.; Sanchez-Hernandez, 931 F.3d at 410.
          AFFIRMED.




                                             2